Court of Appeals
                           Sixth Appellate District of Texas

                                    JUDGMENT


Jose Aguillen, Appellant                               Appeal from the 19th District Court of
                                                       McLennan County, Texas (Tr. Ct. No.
No. 06-17-00004-CR          v.                         2014-1278-C1).      Opinion delivered by
                                                       Chief Justice Morriss, Justice Moseley and
The State of Texas, Appellee                           Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the judgment of the trial court and remand the cause for a
new trial.
       We further order that the appellee, The State of Texas, pay all costs of this appeal.


                                                       RENDERED OCTOBER 31, 2017
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk